     Case 2:20-cv-00158-MWF-JC Document 47 Filed 10/14/20 Page 1 of 2 Page ID #:442



 1    Anoush Hakimi (State Bar No. 228858)
 2    anoush@handslawgroup.com
      Peter Shahriari (State Bar No. 237074)
 3
      peter@handslawgroup.com
 4    THE LAW OFFICE OF HAKIMI & SHAHRIARI
      1800 Vine Street
 5
      Los Angeles, California 90028
 6    Telephone: (323) 672 – 8281
 7
      Facsimile: (213) 402 – 2170

 8    Attorneys for Plaintiff,
 9    WILLIAM BERRY
10
                            UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12

13

14
      WILLIAM BERRY,                                 Case No.: 2:20-cv-00158-MWF-JC
15
                    Plaintiff,                       Hon. Michael W. Fitzgerald
16
      vs.
17                                                   STATEMENT OF NON-
      JAFAR RASHID, Trustee of The Jafar             CONSUMMATION OF
18
      Rashid and Reetu Rashid Living Trust           SETTLEMENT AND REQUEST
19    dated 9-24-13; REETU RASHID,                   FOR COURT TO SET ORDER TO
20
      Trustee of The Jafar Rashid and Reetu          SHOW CAUSE
      Rashid Living Trust dated 9-24-13; and
21    Does 1-10,
22                                                   Action Filed: January 6, 2020
                    Defendants.
                                                     Trial Date: August 31, 2021
23

24

25

26

27
      _____________________________________________________________________________________________
28                        STATEMENT OF NON-CONSUMMATION OF SETTLEMENT
                                                    1
     Case 2:20-cv-00158-MWF-JC Document 47 Filed 10/14/20 Page 2 of 2 Page ID #:443



 1          Defendants Jafar Rashid and Reetu Rashid settled this case through their
 2
      counsel Jon Atabek, Esq. on August 13, 2020 (i.e. more than sixty (60) days ago).
 3

 4    The defendants have not performed certain of their obligations under the terms of
 5
      the settlement, which are now past due.
 6

 7
            Plaintiff is concerned that Defendants do not intend on honoring the

 8    settlement. Plaintiff is concerned that if this issue is not addressed immediately,
 9
      Plaintiff will be prejudiced and unnecessary burdens will be created for this Court.
10

11          Plaintiff respectfully requests that the Court schedule a Status
12
      Conference/OSC Hearing approximately 7 days out at which the Parties, by and
13

14
      through their attorneys of record shall show cause why the settlement has not been

15    consummated and this case has not been dismissed.
16
       Dated: October 14, 2020              THE LAW OFFICE OF HAKIMI &
17
                                            SHAHRIARI
18

19

20                                          By:      /s/Anoush Hakimi                        _
21
                                                  Anoush Hakimi, Esq.
                                                  Attorneys for Plaintiff
22

23                                                1800 Vine Street
                                                  Los Angeles, California 90028
24
                                                  Telephone: (323) 672 – 8281
25                                                Facsimile: (213) 402 – 2170
                                                  www.handslawgroup.com
26

27
      _____________________________________________________________________________________________
28                        STATEMENT OF NON-CONSUMMATION OF SETTLEMENT
                                                    2
